DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on November 12, 2020.
 No Claims  have been amended.
 No Claims have been cancelled.
No Claims have been added.
Claims 1-21 are currently pending.
Response to Arguments
Applicant's arguments filed on November 12, 2020 have been fully considered but they are not persuasive. 
The applicant argues on page 8 of the applicant’s remarks/arguments that Rollins fails to disclose “ a plurality of control circuits, each control circuit of the plurality of control circuits configured to control operation of a respective set of the actively-driven inductive sensors.”
The examiner respectfully disagrees.  AS shown on fig.3 and described on [0027]-[0030] Rollins teaches a plurality of control circuits (310,312), each control circuit of the plurality of control circuits configured to control operation of a respective set of the actively-driven inductive sensors (314,333,334).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rollins et al. (US Application 2009/0140728, hereinafter Rollins).
Regarding claims 1, 8, 15, Rollins discloses a system, a method, a host device (Figs.1-3)  comprising:
an enclosure(200);
 a plurality of actively-driven inductive sensors(214,216,314,333,334); 
a plurality of control circuits(202,204,220,312,310), each control circuit of the plurality of control 5circuits configured to control operation of a respective set of the actively-driven inductive sensors, each control circuit of the plurality of control circuits communicatively coupled to the other control circuits via a connection configured to distribute synchronization 
configured (Abstract, [0003]-[0005], [0018]-[0030], which recites reference signal generator 204 is coupled to source circuit 202 to monitor the amplitude of the current flowing to the resonator 210 in essentially real time. Reference signal generator 204 can be configured to transmit a voltage signals to detector circuit 220 that is representative of a time dependent current being monitored. the timing module establishing a time period in which proximity is sensed. The gating time interval can be of a duration beginning at a time when switch 316 is first opened, or when steady state conditions are obtained for inductive element 314, and end at a time when the oscillations in the target sensing inductor 333 or reference inductor 334 obtain a specified minimum threshold condition. The gating interval can be used to trigger closing of switch 336 to quench the oscillations in the resonant circuit 330 prior to the reenergizing of inductive element 314. A blanking time interval can instituted during the time the inductive circuit is being re-energized so that switching transients introduced into the resonant circuit are not observable by a resonant oscillation detector, such as analog multiplier 340. If there is sufficient energy remaining in the inductive circuit, then proximity sensing proceeds.) to: 
 10configure a schedule for controlling time-division multiplexed operation of its respective set of actively-driven inductive sensors configured (Abstract, [0003]-[0005], [0018]-[0030], which recites reference signal generator 204 is coupled to source circuit 202 to monitor the amplitude of the current flowing to the resonator 210 in essentially real time. Reference signal generator 204 can be configured to transmit a voltage signals to detector circuit 220 that is representative of a time dependent current being monitored. the timing module establishing a time period in which proximity is sensed. The gating time interval can be of a duration beginning at a time when switch 316 is first opened, or when steady state conditions are obtained for inductive element 314, and end at a time when the oscillations in the target sensing inductor 333 or reference inductor 334 obtain a specified minimum threshold condition. The gating interval can be used to trigger closing of switch 336 to quench the oscillations in the resonant circuit 330 prior to the reenergizing of inductive element 314. A blanking time interval can instituted during the time the inductive circuit is being re-energized so that switching transients introduced into the resonant circuit are not observable by a resonant oscillation detector, such as analog multiplier 340. If there is sufficient energy remaining in the inductive circuit, then proximity sensing proceeds.); and 
control time-division multiplexed operation of its respective set of actively-driven inductive sensors based on the schedule and the synchronization information in order to minimize interference among the plurality of actively- 15driven inductive sensors configured (Abstract, [0003]-[0005], [0018]-[0030], which recites reference signal generator 204 is coupled to source circuit 202 to monitor the amplitude of the current flowing to the resonator 210 in essentially real time. Reference signal generator 204 can be configured to transmit a voltage signals to detector circuit 220 that is representative of a time dependent current being monitored. the timing module establishing a time period in which proximity is sensed. The gating time interval can be of a duration beginning at a time when switch 316 is first opened, or when steady state conditions are obtained for inductive element 314, and end at a time when the oscillations in the target sensing inductor 333 or reference inductor 334 obtain a specified minimum threshold condition. The gating interval can be used to trigger closing of switch 336 to quench the oscillations in the resonant circuit 330 prior to the reenergizing of inductive element 314. A blanking time interval can instituted during the time the inductive circuit is being re-energized so that switching transients introduced into the resonant circuit are not observable by a resonant oscillation detector, such as analog multiplier 340. If there is sufficient energy remaining in the inductive circuit, then proximity sensing proceeds.).  
Regarding claims 2, 9, 16, Rollins discloses the system of Claim 1, wherein the plurality of actively-driven inductive sensors comprises resistive-inductive-capacitive sensors (Abstract, [0003]-[0005], [0018]-[0026]).  
Regarding claims 3, 10, 17, Rollins discloses the system of Claim 1, wherein one of the plurality of control circuits is configured to drive the synchronization information onto the connection (Abstract, [0003]-[0005], [0018]-[0026]).   
Regarding claims 4, 11,18,  Rollins discloses the system of Claim 1, further comprising a timing source external to the plurality of control circuits and configured to drive the synchronization information onto 25the connection(Abstract, [0003]-[0005], [0018]-[0026]).   
Regarding claims 5, 12,19, Rollins discloses the system of Claim 4, wherein the timing source external to the plurality of control circuits is provided by a controller of a (Abstract, [0003]-[0005], [0018]-[0026]).   
Regarding claims 6, 13,20, Rollins discloses the system of Clam 1, wherein the plurality of control circuits is configured to minimize interference among the plurality of actively-driven inductive sensors by ensuring that no more than one of the plurality of actively-driven inductive sensors is active at a given time(Abstract, [0003]-[0005], [0018]-[0026]).   
Regarding claims 7, 14, 21, Rollins discloses the system of Claim 1, wherein the synchronization information includes a symbol for aligning respective counters of the plurality of control circuits (Abstract, [0003]-[0005], [0018]-[0026]).    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DADY CHERY/           Primary Examiner, Art Unit 2461